Citation Nr: 1825513	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to substitution for service connection for prostate cancer.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to dependency and indemnity compensation (DIC) benefits for the death of the Veteran pursuant to 38 U.S.C § 1151.  


REPRESENTATION

Appellant represented by:	Joretta Durant, Attorney 




ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.  He died in March 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appellant's claim is currently with the RO in Philadelphia, Pennsylvania.  

In September 2012 the appellant filed a statement in support of claim, requesting that the claim be amended to include bladder cancer as the cause of the Veteran's death.  The RO again denied the claim in an October 2012 rating decision.  The appellant filed a notice of disagreement in May 2013 and another in September 2013.  

The issue of service connection for the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  There is no probative evidence of record to indicate that the Veteran had a diagnosis of prostate cancer at any time during the appeal period.

2.  The Veteran's death was not due to VA carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on the part of VA, nor due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to dependency and indemnity compensation (DIC) benefits for the death of the Veteran under the provisions of 38 U.S.C. § 1151 as the result of VA treatment have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative, has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection for prostate cancer

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that the AOJ has characterized this issue on appeal as one for accrued benefits.  The Board further notes that there is a distinction between two types of adjudication: accrued benefits and substitution.  Unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.

In this regard, in September 2014, VA issued a regulation regarding substitution following a claimant's death, which has been codified at 38 C.F.R. § 3.1010 (2017).  That regulation states that if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under 38 C.F.R. § 3.1000(a) (1-5) may, in priority order, request to substitute for the deceased claimant in a claim for periodic monetary benefits under laws administered by VA, or an appeal of a decision with respect to such claim, that was pending before the AOJ or the Board when the claimant died.  Upon a grant of a request to substitute, the substitute may continue the claim or appeal to completion.  See 38 C.F.R. § 3.1010(a).  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010(c)(2).

Here, the Veteran died in March 2011 during the pendency of his claim for service connection for prostate cancer.  In April 2011 the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation.  The RO substituted her as a claimant.  The appellant has been properly substituted in place of the Veteran for the present claim.  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010.

Dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C. § 1151 

DIC benefits shall be awarded for a qualifying death of a veteran in the same manner as if such death were service-connected.  38 U.S.C. § 1151.  In order for a death to qualify for compensation under 38 U.S.C. § 1151, the death must not have been the result of the veteran's willful misconduct and the death was caused by VA hospital care, medical or surgical treatment, or examination and the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C. § 1151(a) (2012).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  To establish causation of a death, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received VA care, treatment, or examination and that the veteran died does not establish causation.  38 C.F.R. § 3.361(c)(1). 

Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2017).  38 C.F.R. § 3.361(d)(2). 

Based upon a review of the record, the Board concludes that the Veteran's VA treatment did not proximately cause or contribute to his death.  It is initially noted that the record indicates the Veteran's cause of death as complications from pelvic and bladder cancer.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Analysis

Service connection for prostate cancer

The appellant contends that service connection is warranted for prostate cancer.  The first element required for service connection is a current disability.  A current disability is one that exists at any time during the appeal period.  Here, the Veteran first filed a claim in January 2011.  According to his death certificate he passed away in March 2011 due to complications from pelvic and bladder cancer.  Treatment records show likely adenocarcinoma of the inguinal lymph nodes, and include notations of adenocarcinoma of unknown primary in the right groin.  Treating physicians noted that the "pathology was favoring pancreatic/biliary versus lung rather than anything else."

The appellant continued his claim in April 2011.  Upon review of the record, there is no indication that the Veteran was ever diagnosed with prostate cancer.  The record indicates that he underwent prostate screening, and he was noted to have probable high prostate nodule bulges into the urinary bladder base.  However, there was no diagnosis of prostate cancer during the appeal period; therefore, service connection is not warranted.  

Accordingly, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C. § 1151 

The appellant asserts that the VA was negligent when the Veteran was treated at the Community Living Center (CLC), where he was a resident.  She specifically references events that she reports happened between January 19, 2011, and January 22, 2011.  She reports that the Veteran suffered a fall while under their care, and that at time this happened, the health care workers were completely unaware.  She states that the Veteran was not administered his required medication, which caused high calcium levels.  She also contends that a "Pepsid [sic] Test" was to be administered in order to determine the origin of the cancer and that this was not performed.  She concludes that if this test was given to the Veteran, chemotherapy to target the area of origin could have been done and possibly prolonged his life.  He was given general chemotherapy.  As noted, the Veteran's death certificate lists complications of pelvic and bladder cancer as the cause of death.  

There are a voluminous amount of VA medical records of evidence illustrating the treatment the Veteran underwent from December 2010 to February 2011.  A December 2010 VA treatment note indicates that the Veteran was transferred from one VA emergency department to another for painful mass in his right groin and was then admitted.  He was discharged to his home to be followed as an outpatient, and he was in stable condition upon discharge.  He was then evaluated by a VA radiation oncologist and palliative radiation therapy treatments were scheduled.  

VA medical records indicate that the Veteran was at a private hospital from January 11, 2011, to January 15, 2011, and then transferred to a VA hospital for "failure to thrive."  The admission note indicates the intent to reschedule specific examinations, but also noted the concern of the examiner that the Veteran might not be a good candidate for any further treatment because his "functional status is so poor."  

VA medical treatment records indicate the Veteran was transferred to CLC on January 18, 2011, to start first palliative radiation therapy treatment.  On January 23, 2011, he was transferred from CLC to a VA emergency department for hypercalcemia.  He became increasingly lethargic and weak and was no longer verbalizing or following commands, but was awake and alert.  Aggressive IV fluids were continued and his calcium level dropped and continued to drop reaching a normal level 

A January 19, 2011, VA progress note indicates the doctor's intention to administer a 10 day course even though there were no signs of pneumonia except for "LLL infiltrate in CXR."  

VA medical treatment notes dated January 23, 2011, to January 25, 2011, indicate that the Veteran was admitted from CLC with fever, elevated calcium, and altered mental status.  Upon "CT" head examination, there was no evidence of acute intracranial pathology.  The generalized atrophy was greater than expected for a person of his age, he tolerated the transfusions well, he voiced no complaints, and no acute distress was found.  

With respect to the fall that occurred at CLC, the medical notes indicate that the fall was unwitnessed and that the Veteran was found lying on his right side, with his head against the base of the bedside table.  There was noted swelling of right leg, but the Veteran's wife reported that the leg was swollen prior to the fall.  

A January 26, 2011, VA medical note indicated that there was no fracture on imaging of the hip following his fall.   

A February 2011 discharge report indicated the Veteran tolerated radiation therapy with anticipated side effects, noting that the pain in his right groin area decreased significantly.  His main problem treated during the hospital stay was cancer in his right pelvis/thigh with bone involvement.  He completed a course of radiation to the area and decided not to pursue any further aggressive treatment of the cancer.  He decided to go home on hospice care to keep as comfortable as possible and was prescribed pain medication to keep pain minimized.  A hospital bed was to be provided by hospice.  

A VA examiner reviewed the Veteran's medical file and provided an opinion in May 2012.  He opined that the Veteran's complication of pelvic or bladder cancer was not due to carelessness, negligence, lack of skills, or similar incidence of fault on the part of the attention VA personnel, nor was it caused by or became worse as a result of the VA treatment at issue.  Further, the complication of pelvic or bladder cancer did not result from an event that could not have reasonably been foreseen by a reasonable healthcare provider, and/or failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability, allowing the disease or disability to progress.  The rationale provided was based on specific medical records, indicating that there was no negligence in the care the Veteran received from VA.  These records noted that the Veteran's mass was first biopsied in December 2010, indicating "poorly differentiated metastatic adenocarcinoma."  Thereafter, he received a total of ten palliative radiation therapy treatments between January 2011 and February 2011.  The February 2011 discharge report indicated that the Veteran tolerated radiation therapy with no unanticipated side effects.  

Following careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to dependency and indemnity compensation (DIC) benefits for the death of the Veteran due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA due to the care he received from January 2011 to February 2011.

As noted above, in order for a claim pursuant to 38 U.S.C § 1151 to be granted, it must be determined that the Veteran's death occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

First, the Board notes that the Veteran suffered a fall while under the care of CLC.  This is evidenced by the appellant's report of events as well as the reports taken by VA.  A review of the medical evidence does not indicate any lasting or unresolvable issue related to the Veteran's care received at CLC.  The fever and high calcium levels the Veteran first presented with had resolved.  The medical records leading up to the Veteran's discharged indicate that he was able to tolerate transfusion well and that he had no complaints.  The February 2011 discharge report indicates that the Veteran underwent radiation therapy and tolerated it well.  

The main question before the Board is whether the Veteran's death was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA, or was from an event not reasonably foreseeable.  As stated above, the Veteran's death was a result of pelvic cancer and bladder cancer.  

In this case, the most probative evidence of record fails to establish that the Veteran incurred cancer as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, nor was it proximately caused by an event not reasonably foreseeable.  The evidence of record does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, nor did VA furnish care without the Veteran's informed consent.  

In that regard, the Board finds the May 2012 opinion from the VA examiner is the most probative evidence of record regarding the alleged negligence in VA's care.  The examining professional reviewed the claims file and the appellant's contentions, but concluded that the Veteran's death was not due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, or as a result of an event not reasonable foreseeable.  He provided a detailed rationale that was consistent with the medical evidence of record.  There is no competent evidence of record to the contrary.  

By contrast, the Board has considered the appellant's contentions that CLC improperly cared for the Veteran significantly less probative value.  Certainly, the appellant can attest to factual matters of which she has first-hand knowledge, such as her observation of how the Veteran appeared while in the care of CLC, and her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is not, however, necessarily competent to render an opinion as to the cause or etiology of the Veteran's cancer, nor is she competent to opine as to whether the Veteran's ultimate death was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result not reasonably foreseeable because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinion of the competent VA health care specialist, who considered the appellant's lay reports but determined that the Veteran's death was not due to his VA care.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board is sympathetic to the appellant's contentions regarding the care the Veteran underwent when he was at CLC.  The Board finds, however, that the preponderance of the probative evidence of record supports that the Veteran's death was not a result of his VA care.  As such, the criteria for the cause of the Veteran's death under 38 U.S.C. § 1151 have not been met. 

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer is denied.  

Entitlement to dependency and indemnity compensation (DIC) benefits for the death of the Veteran pursuant to 38 U.S.C § 1151 is denied.  


REMAND

The Board finds that additional development is required prior to the adjudication of the service connection claim for the cause of the Veteran's death. 

The record indicates that the Veteran's death was due to complications of pelvic and bladder cancer.  At the time of his death, the Veteran was not service connected for either type of cancer.  The appellant contends that the Veteran was exposed to Agent Orange while in service and thus the herbicide agent presumption should be applied.  Bladder cancer is not an enumerated disease associated with herbicide agent exposure under 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for bladder cancer is not applicable.  Nevertheless, if there is an indication of direct connection between the Veteran's service and his current bladder cancer, service connection may still be awarded.  

Here, the record indicates that the Veteran was exposed to Agent Orange in service.  The Veteran served in the Marine Corps from February 1969 to August 1970, during the Vietnam Era.  His DD Form 214 notes that he was awarded the Vietnam Service Medal (VSM), the National Defense Service Medal (NDSM), the Vietnam Campaign Medal and the Combat Action Ribbon.  In addition, the RO conceded service in Vietnam in a November 2003 rating decision, where the granted service connection for PTSD.  Based on the aforementioned, service in the Republic of Vietnam is presumed and therefore, the Veteran is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  

There is no medical opinion of record regarding the etiology of the Veteran's bladder cancer.  Whether the Veteran's bladder cancer and pelvic cancer are related to service in these circumstances should be the subject of a medical opinion.  

In addition, the appellant filed a statement in August 2016, indicating that the Veteran developed sexually transmitted diseases (STDs) while in service, which she contends caused his bladder and pelvic cancer.  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should provide the complete file to an appropriate examiner for an opinion as to the etiology of the Veteran's bladder cancer and pelvic cancer.  After reviewing the claims file, the reviewer is asked to offer an opinion as to the following:

Whether the Veteran's bladder cancer and whether his pelvis cancer are at least as likely as not (i.e., probability of 50 percent) etiologically related to, or had their respective onset during the Veteran's active military service, to include exposure to Agent Orange and treatment for STDs in service.  

For purposes of this opinion, the examiner is to presume that the Veteran was exposed to herbicide agents in service.  The examiner should not rely solely on the fact that VA regulations do not recognize the Veteran's bladder and pelvic cancer as being presumptively related to exposure to herbicide agents.

The examiner should provide a complete rationale for any opinions expressed.

2.  After completion of the above, and any other development deemed necessary the AOJ should review the expanded record and determine if the claim can be granted.  If the claim remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
H.M.WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


